WRIGHT, J.
The act of assembly authorizes an award of arbitrators, made pursuant to a submission Under arbitration bonds, to be made a rule of any court of record. That description, in the .sense used in the act, does not include' a justice’s court; By the terms, courts Of record, the legislature is understood as intending to describe a higher court than that of a justice of the peace; a court with a common seat, whose proceedings are according to the course of the common law, where the proceedings are in writing, and where a full final record of the judgments is made. Such courts proceed by rule sometimes — justices do not. The arbitration bond in this case, therefore, is not taken under the statute, nor is the award a statutory one. No power is acquired under the act, to enter an ex parte judgment. If it were a statutory submission bond and award, no judgment could be entered on the award without a rule and, notice, giving the party to be charged, day in cowt. It is not necessary to decide Whether this bond is a good common law bond.
The judgment of the Court of Common Pleas is reversed, with costs.